Citation Nr: 0637266	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for right ankle fracture, effective September 8, 1993.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision in which 
the RO denied a rating in excess of zero percent for a right 
ankle fracture.  The veteran filed a notice of disagreement 
(NOD) in August 2002.  The RO issued a statement of the case 
(SOC) in August 2002.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in August 2002.

In April 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

In April 2004, the Board remanded this matter to the RO for 
further development.  After accomplishing some of the 
requested actions, the RO continued the denial of the claim 
(as reflected in the October 2005 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration. 

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

As indicated above, this appeal arises from a claim for an 
increased rating for an already service-connected disability.  
Even though service connection for the disability under 
consideration has been in effect since September 8, 1993, the 
claims file includes an August 2001 notice letter that 
referred in general to a reopened claim for service 
connection for a left thigh disorder, and only advised the 
veteran of the types of evidence necessary to show that a 
previously severed claim for entitlement to service 
connection should be reopened because new and material 
evidence has been received since the severance action.  
Additionally, July 2003 and May 2004 post-rating RO notice 
letters contained reference to evidence needed to establish 
entitlement to service connection for disability.  However, 
none of those letters nor any other RO notice letter explains 
what is needed to substantiate the claim for higher rating 
(i.e. appropriate evidence that the claim has increased in 
severity).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006).

The Board also finds that specific additional development of 
the claim is warranted. 

As noted in the introduction, above, the RO assigned a 
noncompensable rating for the right ankle, 
effective September 8, 1993, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  The veteran 
continues to seek a higher rating.   See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In connection with his claim for increase, the veteran has 
claimed that he experiences shocking ankle pain and once 
monthly flare ups resulting in an inability to walk lasting 
from three days to a week.  The most recent, comprehensive 
orthopedic examination was conducted in September 2005.  At 
that time, the veteran presented with limited plantar flexion 
with pain in the terminal 15 to 20 degrees of dorsiflexion.

In light of the need to remand this case, and to ensure that 
the record reflects the current severity of the disability, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected disability 
under consideration.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  The examination should include a 
review of the veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent medical 
history since his September 2005 examination.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA medical records from the Memphis VA Medical 
Center (VAMC) dated from April 2001 to October 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Memphis VAMC 
since October 2005 following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2) as regards requests for records from 
Federal facilities.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should obtain from the Memphis 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's right ankle disability, from 
October 2005 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for an 
increased rating for a right ankle 
fracture.  The letter should include 
identification of the type of evidence 
needed to substantiate the claim.  To 
ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, for evaluation of his right 
ankle.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected right ankle.  
The examiner should render specific 
findings as to the extent to which the 
veteran experiences impairment of range 
of motion, pain, fatigability or lack of 
endurance, ankylosis, dislocation or 
recurrent subluxation, as well as whether 
the veteran is experiencing active 
pathology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of the 
veteran's entitlement to a rating in 
excess of zero percent for the right 
ankle.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



